Citation Nr: 0421910	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  98-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy.  

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for epididymitis.  

4.  Entitlement to a compensable rating for a right shoulder 
keloid formation.  

5.  Entitlement to an increased rating for depression with 
anxiety, currently rated 10 percent disabling.  

6.  Entitlement to a compensable rating for residuals of 
hepatitis B with liver disorder and neutropenia.  

7.  Entitlement to service connection for chronic 
prostatitis.  

8.  Entitlement to service connection for impotency.  

9.  Entitlement to service connection for a colon disorder.  

10.  Entitlement to service connection for anemia.  

11.  Entitlement to service connection for sinusitis.  

12.  Entitlement to service connection for a dental disorder, 
including temporomandibular joint syndrome.  

13.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

14.  Entitlement to service connection for residuals of 
exposure to chemicals, including uranium.  


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to May 1977 and from July 1977 to April 1995, at which time 
he retired with more than 20 years of active duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In October 2001, the appeal was 
remanded to the RO for additional development.  

As will be explained below, the issues of entitlement to 
service connection for chronic prostatitis, impotency, a 
colon disorder, anemia, sinusitis, a dental disorder, 
including temporomandibular joint syndrome, PTSD, and 
residuals of exposure to chemicals, including uranium, are 
remanded to the RO via the Appeals Management Center in 
Washington, DC. together with the issue of entitlement to a 
compensable evaluation for hepatitis B.  VA will notify you 
if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran has a well-healed, nontender appendectomy 
scar that is shown to be related to an appendectomy performed 
in service.  

2.  A chronic skin rash is not shown to have been manifested 
in service or thereafter.  

3.  Bilateral epididymitis treated in service is shown to 
have been acute and transitory, and to have resolved without 
residuals.  

4.  The veteran's right shoulder keloid formation is 
manifested by well-healed, superficial scarring that is not 
tender, painful or functionally limiting, and which is 8 cm. 
by 8 cm. in area (64 square centimeters).  

5.  The veteran's depression with anxiety results in 
occupational and social impairment that is manifested by 
reduced reliability and productivity due to such symptoms as 
short-term memory impairment, diminished concentration, 
superficial insight, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  An appendectomy scar was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  

2.  A chronic skin rash was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  Chronic epididymitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

4.  The criteria for a compensable rating for a right 
shoulder keloid formation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7802, 7803, 7804, 7805, 7806, 7819 (2003).  

5.  A rating greater than 50 percent for depression with 
anxiety is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9434 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The May 1998 statement of the case, along with the September 
2003 supplemental statement of the case, advised the veteran 
of the laws and regulations pertaining to his service 
connection claims and his increased ratings claims.  Those 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial of his claims.  
The RO sent letters to the veteran in August 2003 and 
September 2003 that informed him as to what action he needed 
to take and what action the RO would take on his claims.  
Specifically, he was told that he needed to submit evidence 
establishing entitlement to the benefits he sought.  
Accordingly, the requirements regarding the duty to notify 
have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  However, the Board notes that following the 
August 2003 letter to the veteran that informed him of the 
requirements for establishing entitlement to service 
connection, entitlement to increased ratings, and his and 
VA's responsibilities in the claims process, the claims were 
subsequently reviewed and an analysis of their merits 
accomplished as described in the September 2003 supplement 
statement of the case.  The veteran was then given another 
opportunity to submit additional evidence or argument.  
Neither the veteran or his representative submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  Under these circumstances, the 
Board considers that the lack of notice prior to the initial 
decision by the RO in this case was not prejudicial to the 
veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with VA medical records since service.  Additionally, in 
response to his current claims, he was provided VA general 
medical and psychiatric examinations.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains the medical 
records from service and comprehensive information regarding 
the claims at issue.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.    

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  An Appendectomy Scar

The veteran contends that he underwent an appendectomy during 
service and should therefore be service connected for the 
residual scar from the surgery.  

Review of the service medical records reveals the following 
records: a January 1981 record that noted a history of an 
appendectomy in 1975; an October 1986 record that noted an 
appendectomy scar and a history of an appendectomy in 1975; a 
May 1990 periodic examination report that indicated in the 
Report of Medical History that the veteran had undergone 
surgery for appendicitis in 1977; and a January 1995 
examination report that noted an appendectomy scar.  

An August 2002 VA general medical examination noted that the 
veteran had a well-healed appendectomy scar.  

After reviewing the evidence, the Board has determined that 
there is an approximate balance between the positive and 
negative evidence with regard to the claim for service 
connection for an appendectomy scar.  The Board notes that 
the veteran entered active military service in September 1974 
and remained on active duty until April 1995, except for a 
two month period between May 1977 and July 1977.  It is 
reasonable to assume that the veteran's appendectomy, whether 
it was performed in 1975 or 1977, took place while he was on 
active duty.  If the veteran's appendectomy was performed in 
service, then his appendectomy scar is related to service.  
Because a veteran is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107, the 
Board finds that service connection is warranted for an 
appendectomy scar.  

II.  A Skin Rash

The veteran asserts that he has a skin rash that is related 
to his military service.  

While service medical records showed that the veteran was 
treated for penile lesions in 1978 that were associated with 
probable prostatitis, those records do not reveal any 
clinical findings pertaining to treatment of a chronic skin 
rash.  At a January 1995 examination, the veteran reported 
that he had experienced a rash on his penis and hands since 
returning from the Persian Gulf War in Southwest Asis.  

Private medical records from Dr. Glenn of the Sparkman 
Medical Clinic showed that the veteran was treated in 
December 1992 for scaly eruptions on his penis.  The 
diagnosis was tinea corporis, which was treated with a cream.  

A June 1994 medical record from a military medical facility 
showed that the veteran was evaluated and treated at the 
dermatology clinic for a two-day history of a lesion on his 
penis.  Examination revealed a 5 mm. papule with a 3 mm. dry 
eschar centrally on the coronal sulcus that was nontender.  
The diagnosis was a penile papule of unclear etiology.  

Evaluation of the veteran's skin at a June 1995 VA general 
medical examination revealed a keloid over the right shoulder 
and a couple of hyperpigmented areas on the back and arms.  
There was no diagnosis of any skin rash.  

A January 1999 VA examination report noted that the veteran's 
skin was okay.  

The August 2002 VA examination report indicated that 
evaluation of the skin had not revealed any skin rash.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a skin rash that is related to his military 
service.  While the veteran was treated on a number of 
occasions in service, post-service medical records do not 
reveal any complaint or treatment for a chronic skin rash.  
VA examinations in June 1995, January 1999, and August 2002 
did not reveal any skin rash.  Absent evidence of a current 
disability, a basis upon which to establish service 
connection has not been presented, and the appeal must be 
denied.  

III.  Epididymitis

The veteran contends that he has epididymitis that is related 
to his military service.  

Service medical records show that the veteran was treated for 
bilateral epididymitis in November 1980.  Subsequently dated 
service medical records show no further treatment or 
complaint of epididymitis.  

Postservice medical records do not reveal any complaint, 
treatment, or finding of epididymitis.  The August 2002 VA 
general medical examination noted that there were no symptoms 
of epididymitis.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has epididymitis that is related to his military 
service.  While the veteran was treated in 1980 for bilateral 
epididymitis, he received no further treatment for the 
condition in service, and he has not received any treatment 
for epididymitis since service.  No epididymitis symptoms 
were found at the August 2002 VA examination.  Consequently, 
the Board finds that the evidence demonstrates that the 
epididymitis treated in service was acute and transitory, and 
resolved without residuals.  Absent competent evidence of 
current disability, service connection for the claimed 
disability is denied.   

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has epididymitis that is 
related to his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has epididymitis that is related to 
military service.  See Espiritu, 2 Vet. App. 492, 494.  

IV.  Right Shoulder Keloid Formation

The veteran contends that his right shoulder keloid formation 
is more severely disabling than currently evaluated, thereby 
warranting a compensable rating.  

Service medical records show that the veteran sustained 
superficial abrasions to several areas, including the 
shoulders, in a September 1985 motorcycle accident.  May 1990 
and July 1990 notations in the service medical records 
indicated that the veteran had a large keloid formation in 
the right shoulder area.  The January 1995 service 
examination report noted an 8 cm. by 8 cm. scar on the right 
shoulder.  

VA outpatient records dated since service show no complaint 
or treatment of the right shoulder keloid formation.  

The June 1995 VA examination report noted that the veteran 
had a keloid over the right shoulder where he had a scar from 
a cut.  The diagnosis was keloid deformity of the scar on the 
right shoulder.  

The August 2002 VA examination report noted the veteran's 
history of a superficial abrasion of the right shoulder from 
a motorcycle accident with residual superficial scarring that 
did not present a significant problem.  Examination revealed 
superficial scars over the right shoulder and from the healed 
abrasions.  The diagnosis was "scars, as listed above, with 
no significance."  

The January 1998 rating decision granted service connection 
for a right shoulder keloid formation and assigned a 
noncompensable disability rating under Diagnostic Code 7819 
from April 15, 1995.  

Effective from August 30, 2002, the criteria for evaluating 
skin disorders were changed.  Because the veteran's claim of 
entitlement to a compensable rating for his right shoulder 
keloid formation was initiated before the rating criteria 
were changed, the Board will review the claim under both sets 
of criteria.  

Under the criteria in effect prior to August 30, 2002, under 
38 C.F.R. § 4.118, Diagnostic Code 7819 provided that new, 
benign skin growths are to be rated as analogous to scars, 
disfigurement, etc., or otherwise are rated as eczema.  For 
evaluation analogous to a scar, a 10 percent rating is 
warranted for superficial scars that are either tender and 
painful on objective demonstration (Diagnostic Code 7804) or 
poorly nourished with repeated ulceration (Diagnostic Code 
7803).  A scar may also be rated on limitation of the part 
affected (Diagnostic Code 7805).  In the alternative, the 
criteria for the evaluation of eczema, under Diagnostic Code 
7806, provides that a condition manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, is rated 10 percent disabling, and with 
exudation or constant itching, extensive lesions, or marked 
disfigurement it is assigned a 30 percent rating.  

Under the new rating criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Code 7800 provides a 10 percent rating when there 
are scars, other than involving the head, face, or neck, that 
are deep or that cause limited motion in area or areas 
exceeding six square inches (39 square centimeters).  A 20 
percent rating is assigned when the area or areas exceed 12 
square inches (77 square centimeters).  In the alternative, 
Diagnostic Code 7802 provides a 10 percent evaluation for 
scars, other than involving the head, face, or neck, that are 
superficial and that do not cause limited motion in an area 
or areas of 144 square inches (929 square centimeters) or 
greater; Diagnostic Code 7803 provides a 10 percent 
evaluation for scars which are superficial and unstable; and 
Diagnostic Code 7804 continues to provide a 10 percent 
evaluation for scars which are superficial and painful on 
examination.  

After reviewing the evidence, the Board finds that the keloid 
formation of the right shoulder does not warrant a 
compensable rating under either the old or the new criteria 
for rating scars.  The evidence does not demonstrate that the 
keloid area is tender or painful, poorly nourished with 
repeated ulcerations, or manifested by exfoliation, exudation 
or itching.  Rather the keloid formation is described as 
well-healed, and superficial.  Although the area of the 
keloid formation has been described as 8 cm. by 8 cm., the 
scarring is superficial and is not shown to be painful or to 
cause functional limitation.  Hence, the Board is unable to 
identify a basis to grant a compensable rating for the 
veteran's right shoulder keloid formation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable rating for his right 
shoulder keloid formation by the January 1998 rating 
decision, and his current appeal was based on that rating, 
the Board must consider staged ratings under Fenderson.  
Because the evidence does not show the criteria for a 
compensable rating were met at any time during the appeal, 
i.e., since the grant of service connection, the Board finds 
that staged ratings are not warranted.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  In this case, 
the evidence of record does not indicate that the veteran is 
frequently hospitalized for his right shoulder keloid 
formation, or that it has resulted in a marked interference 
with employment.  Accordingly, the Board finds no basis for 
further action under 38 C.F.R. § 3.321.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for a compensable rating 
for his right shoulder keloid formation.  He has also offered 
his own arguments to the effect that he believes that his 
right shoulder keloid formation has worsened.  It is noted, 
however, that the veteran has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his right shoulder keloid formation warrants a compensable 
rating.  See Espiritu, 2 Vet. App. 492, 494.  

V.  Depression with Anxiety

The veteran argues that his service-connected depression with 
anxiety is more severely disabling than currently evaluated, 
and, therefore, warrants a rating in excess of 50 percent.  

Service medical records show that the veteran was involved in 
a motor vehicle accident in 1981, and, following subsequent 
treatment in 1982, was diagnosed with headaches, post 
traumatic amnesia, and post cerebral concussion.  

At a July 1995 VA psychiatric examination, it was noted that 
the veteran presented a briefcase full of medical records 
that indicated he was diagnosed with organic brain syndrome.  
The veteran was casually dressed, and grooming and hygiene 
were appropriate.  Speech was latent, with a soft and low 
monotone.  Thinking was goal directed, associations were 
tightly linked, and ideas were related.  The veteran appeared 
to have difficulty expressing his thoughts and goals.  
Judgment was reality based and realistic for present and 
future goals.  The veteran did not appear to experience any 
hallucinations.  He stated that he had problems 
concentrating, and his calculations appeared to be very 
concrete and simple.  While he complained of memory problems, 
there was no objective evidence of any impairment in his 
orientation to person, place, time, or situation.  He was 
able to accurately perceive his immediate environment, and 
behavioral responses were appropriate to the environment.  An 
intact recent memory was indicated.  The veteran's behavior 
was considered socially appropriate, as were his responses to 
the situation and circumstances.  The examiner stated that he 
was unable to substantiate the diagnosis of organic brain 
syndrome because there was not sufficient time during the 
interview to elicit any symptoms of organicity.  

A VA neuropsychological examination was performed in June 
1996.  The veteran reported episodes of disorientation to 
time, place, and personal information, and he described his 
memory for recent events to be as equally problematic as it 
was for remote information.  He reported frequent misplacing 
of objects and forgetting of conversations.  He did not 
report problems getting lost or instances of significant 
memory failure, such as leaving the stove or water on.  He 
complained of difficulty following a conversation and 
understanding what was being said, and of dysfluent speech 
and the length of time required to formulate and express 
himself.  He also indicated that he had problems with praxis, 
such as figuring out the television remote control or the 
computer.  He denied any disturbance in thought or other 
psychiatric symptoms.  He reported that he required periodic 
assistance with dressing and getting out of bed due to his 
physical limitations and pain, but that he independently 
managed his grooming and toileting.  He reported that he 
tried to share in household chores and caring for finances 
when feeling well.  He indicated that he would drive 
occasionally, but tended to rely on his wife to drive him 
places, that he walked for exercise, and that friends would 
visit him at home.  He described sleep disturbance with 
frequent awakening, an appetite that would come and go, and 
an up and down mood that was mostly depressed.  

The examination in June 1996 revealed that both short-term 
and long-term memory were impaired in certain areas.  He 
demonstrated problems with language functioning, as well as 
with concentration and mental tracking, conceptual 
sequencing, and the ability to rapidly process and respond to 
information.  Verbal abstract reasoning ability was well 
within the average range, and social reasoning and judgment 
were average.  Testing indicated moderate depression.  

The veteran underwent a VA psychiatric examination in January 
1999.  He indicated that his first marriage had ended in 
divorce in 1980 after three years, and that his second 
marriage had lasted from 1982 up to the present time and had 
produced two children.  He stated that he tried to stay in 
his room, that he walked for exercise, and that he did not 
cook because he did not remember how to do so.  On mental 
status evaluation, he was described as pleasant and oriented 
times three.  He did not have a thought disorder, and his 
affect did not appear to be very depressed.  He described 
dysphoria secondary to his difficulties and expressed 
frustrations.  He denied feeling suicidal or having crying 
spells.  His social judgment was considered within normal 
limits, and his did not show any sign of psychosis.  His 
Global Assessment of Functioning (GAF) was 45.  

A VA psychiatric examination was performed in September 2002.  
The veteran reported that he experienced anhedonia 
difficulties with getting motivated to do anything, and that 
he had poor energy and concentration.  He described a fair 
appetite and indicated he had experienced brief suicide 
ideation during the past year, but that he was not currently 
suicidal or homicidal and had no plan.  He stated that he 
felt depressed and low all the time, and that he had had some 
crying spells.  On examination, the veteran was polite and 
demonstrated psychomotor retardation.  He had poor eye 
contact.  His mood was depressed, and his affect was 
constricted.  Thought process was significant for psychomotor 
retardation.  Thought content was negative for suicidal or 
homicidal ideations and overt psychosis.  Insight and 
judgment were decreased.  The assessment was major depressive 
disorder.  GAF was 42.  

VA outpatient records dated since service show that the 
veteran has continued to receive occasional treatment for his 
psychiatric problems.  

The January 1998 rating decision granted service connection 
for organic brain syndrome with headaches and memory loss and 
assigned a 10 percent disability rating under Diagnostic Code 
9304 from April 15, 1995.  A July 1998 rating decision 
reclassified the veteran's psychiatric disorder as depression 
with anxiety, chronic fatigue, sleep disorder, speech 
disorder, and a neuropsychiatric condition, under Diagnostic 
Code 9434, and kept the disability rating at 10 percent.  An 
August 2003 rating decision awarded a 50 percent rating for 
depression with anxiety, effective April 15, 1995.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when depression with anxiety results 
in total occupational and social impairment, as evidenced by 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment that includes deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
which are manifested by such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity that is due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath, 1 Vet. App. 589, 594.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco, 7 Vet. App. 55, 58.  

In evaluating the veteran's service-connected depression with 
anxiety, the Board finds that his current symptomatology more 
nearly approximates the criteria for a 50 percent rating.  
While he has some memory problems, depression and decreased 
insight and judgment, he presents himself as adequately 
dressed and groomed, is alert and in contact with reality, 
and is oriented to person, place, and time.  He is not 
delusional, suicidal, or homicidal, and does not report 
hallucinations.  The evidence does not suggest that the 
veteran's service-connected psychiatric disability produces 
such symptoms as obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  
Thus, a rating greater than 50 percent rating is not 
warranted for the veteran's depression with anxiety.   

In Fenderson, 12 Vet. App. 119, the Court held that in a case 
of an appeal of the evaluation assigned contemporaneously 
with the grant of an original claim for service connection of 
a disability, staged ratings were to be considered.  Inasmuch 
as the veteran was granted service connection and assigned an 
initial 10 percent evaluation for his psychiatric disorder by 
the January 1998 rating decision, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  The Board notes that the 50 percent rating 
awarded by the August 2003 rating decision was made effective 
from the day after his separation from service.  There has 
been no evidence presented to show that the veteran's 
psychiatric disorder, as documented in the VA medical 
records, has met the criteria for a 70 percent rating since 
April 1995.  Thus, the Board finds that staged ratings are 
not required in this case, and that 50 percent is the most 
appropriate evaluation for the veteran's depression with 
anxiety.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) regarding an extra-
schedular evaluation, but as the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
psychiatric disorder or that it interferes with employment 
any more than contemplated by the rating assigned, the Board 
finds no basis for such an evaluation.  


ORDER

Service connection is granted for an appendectomy scar.  

Service connection for a skin rash and epididymitis is 
denied.  

Increased ratings for a right shoulder keloid formation and 
depression with anxiety are denied.  


REMAND

In the October 2001 remand, the Board determined that the 
veteran had filed a timely notice of disagreement as to the 
issues of entitlement to service connection for chronic 
prostatitis, impotency, a colon disorder, anemia, sinusitis, 
a dental disorder, to include temporomandibular joint 
syndrome, PTSD, and residuals of exposure to chemicals, 
including uranium, but that he had not been issued a 
statement of the case as to those issues, in violation of the 
Court's decision in Manlincon v. West, 12 Vet. App. 238 
(1999), which held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue must be 
remanded to the RO for appropriate action.  

In the supplemental statement of the case then forwarded the 
veteran, the issues regarding service connection for PTSD and 
residuals of exposure to chemicals, including uranium were 
not addressed.  Consequently, the veteran is still owed a 
statement of the case as to those two issues under Manlincon.  
Furthermore, because a statement of the case was not issued 
as to those two issues, they must again be remanded, as the 
Court has held that a remand is necessary when the directives 
of a prior remand are not followed.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

As to the remaining issues that required a statement of the 
case, they were addressed in the September 2003 supplemental 
statement of the case.  For the Board to acquire jurisdiction 
over them, however, it is necessary that a timely substantive 
appeal be received.  No such document appears to have been 
submitted in this case, yet these issues were included in a 
January 2003, statement from the veteran's representative.  
That January 2003 statement suggests the veteran's 
representative either thought a timely substantive appeal was 
received, or was attempting to provide one by the submission 
of that statement.  In any event, whether these matters were 
timely perfected for appeal is now in issue, and fairness 
requires the veteran be informed of that before a final 
determination is made.  At the same time, if the veteran no 
longer wishes to pursue these matters, he can make that 
position known.  

Regarding the evaluation of hepatitis, in its September 2003 
remand, the Board requested that the RO schedule the veteran 
for a special examination by a hepatologist to determine the 
severity of his residuals of hepatitis B, which had been 
diagnosed in service and thereafter service connected at a 
noncompensable rate.  Because the specifically requested 
hepatologist examination was not performed, the Board finds 
that the issue of entitlement to a compensable rating for 
residual of hepatitis B with liver disorder and neutropenia 
must again be remanded under Stegall.  

Accordingly, these matters are remanded for the following 
actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and 
what evidence he must furnish.  

2.  Obtain the September 2002 VA dental 
evaluation and associate it with the claims file.  

3.  Contact the veteran and request that he 
clarify what disability(s) he is claiming as due 
to exposure to chemicals, including uranium, 
during the Persian Gulf War.  Thereafter, issue 
him and his representative a statement of the 
case with regard to the claims of entitlement to 
service connection for PTSD and residuals of 
exposure to chemicals, including uranium.  They 
should be informed of the requirement of filing a 
timely substantive appeal subsequent to receipt 
of a statement of the case in order to perfect a 
claim and thereby place it within the 
jurisdiction of the Board.  They should be 
afforded the appropriate period of time in which 
to file a substantive appeal.  

4.  Evaluate the claims of entitlement to service 
connection for chronic prostatitis, impotency, a 
colon disorder, anemia, sinusitis, and a dental 
disorder, to include temporomandibular joint 
syndrome, as to whether the veteran timely 
perfected his appeal as to each of those issues.  
In a supplemental statement of the case, include 
the appropriate law and regulations regarding the 
process by which an appeal is timely perfected 
(e.g., 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303), before returning these issues to the 
Board.  

5.  Schedule the veteran for a special 
examination by a hepatologist, if available, or 
otherwise by a person knowledgeable in the 
treatment of hepatitis, for the purpose of 
determining the severity of his residuals of 
hepatitis B.  The claims folder and a copy of 
this remand should be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to identify 
the degree of functional disability attributable 
to hepatitis B, if any.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, in 
a clear, comprehensive, and legible manner on the 
examination report.  

6.  Advise the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

7.  If any of the benefits sought on appeal 
remains denied, furnish a supplemental statement 
of the case to the veteran and his 
representative, and afford them the appropriate 
period of time to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



